                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SHELLEY FISH,                                   )
                           Plaintiff,           )
                                                )      No. 1:18-cv-1257
-v-                                             )
                                                )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                )
                      Defendant.                )
                                                )

                                        JUDGMENT

      The Court has vacated the final decision of the Commissioner of Social Security and

remanded the matter for further factual findings under sentence four of 42 U.S.C. § 405(g).

All pending claims before this Court have been resolved. As required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS MATTER IS TERMINATED.

      IT IS SO ORDERED.

Date: March 3, 2020                                        /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
